EXHIBIT 10.1
 

 
AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT AND AMENDMENT TO CONFIDENTIALITY AND
NON-COMPETITION AGREEMENTS (MCE)
 
THIS AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT AND AMENDMENT TO
CONFIDENTIALITY AND NON-COMPETITION AGREEMENTS (this “Amendment”), dated as of
April 17, 2006 and effective on and after the Effective Date (as defined below),
is entered into by and among (i) Color Edge LLC, a Delaware limited liability
company (f/k/a MCEI, LLC) (the “Purchaser”), (ii) Merisel, Inc., a Delaware
corporation (the “Acquiror Parent”), and (iii) PRJ 1, Inc. (f/k/a Color Edge,
Inc.), a New York corporation the “Seller”) and the direct and indirect
shareholders of the Seller set forth on the signature pages attached hereto
(each a “Shareholder” and collectively, the “Shareholders”). Capitalized terms
used but not defined in this Amendment have the meaning given such terms in the
Agreement (defined below). This Amendment will be effective on and after the
Effective Date (as defined in Section 12 below) and shall be null and void if
the Effective Date does not occur.
 
WHEREAS, the Purchaser, Acquiror Parent, Seller and Shareholders have entered
into an Asset Purchase Agreement dated December 24, 2004, as amended on March 1,
2005 (the “Agreement”);
 
WHEREAS, the parties to the Agreement now desire to amend the Agreement as set
forth in this Amendment;
 
WHEREAS, certain of the parties hereto have made certain claims against each
other concerning matters under the Agreement and certain other agreements
contemplated thereby;
 
WHEREAS, the parties desire to settle the disputes relating to the claims set
forth in the previous clause;
 
WHEREAS, the parties hereto have agreed that Chia Chen (“Chen”) and Muthiah
Saravanan (“Saravanan”) shall cease to be parties to the Agreement effective
immediately following the execution of this Amendment by all parties hereto and
shall thereafter have no further rights or obligations under the Agreement;
 
WHEREAS, Prakash Sethuraman (“Sethuraman”) and the Purchaser and Acquiror Parent
are simultaneously executing and delivering that certain Settlement Agreement
and Mutual Release of even date herewith (the “Settlement Agreement”) and such
other agreements contemplated thereunder; and
 
WHEREAS, the Purchaser, Acquiror Parent, Chen and Saravanan have agreed to
execute mutual releases in substantially the form attached hereto as Exhibit A.
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by all parties to this
Amendment, the parties to the Agreement agree as follows as of the Effective
Date:
 
1.  Purchaser, Acquiror Parent and each of the Shareholders and the Seller agree
to have the entire Holdback Amount released to Purchaser, and to enter into the
other agreements and amendments to the Agreement contemplated by this Amendment,
in satisfaction in full of any obligations of Purchaser, Acquiror Parent,
Shareholders and the Seller under Section 2.6(d) of the Agreement and the
Related Purchase Agreement and for the Purchaser’s and Acquiror Parent’s claims
with respect to certain matters related to the financial statements of the
Seller and the sellers under the Related Purchase Agreement (the “Purchaser
Claims”). Payment of the Holdback Amount to the Purchaser has been made prior to
the execution of this Amendment. In addition, the parties agree that Section
2.12 (A/R Payment) of the Agreement is hereby deleted in its entirety and no
payments are due to or shall be made to Seller pursuant to such section. All
parties agree that, except as provided by this Amendment, no further amounts are
due hereunder from the Seller or any Shareholder in respect of the Purchaser
Claims.
 
2.  The Purchaser and the Acquiror Parent agree that after the Effective Date
neither Purchaser nor Acquiror Parent will have a claim under the Agreement
against the Seller or any Shareholder for Losses relating to a breach of any of
the Seller’s or Shareholders’ representations or warranties in the Agreement and
all such representations and warranties shall terminate effective as of the date
of this Amendment. The Purchaser and the Acquiror Parent further agree that from
and after the Effective Date neither of them shall make any claim against Seller
or any Shareholder under Section 9.2(a), Section 9.2(c) or Section 9.2(e) of the
Agreement except for claims relating to the following Excluded Liabilities:
 

(i)  
all Liabilities for Taxes and deferred Tax Liabilities for which Seller is
liable;

 

(ii)  
all Liabilities arising in connection with any Action, private or public,
whether instituted or threatened prior to or after the Closing, arising out of
the conduct of the Business or any facts or circumstances existing prior to and
including the Closing Date, including without limitation, those matters set
forth on Schedule 4.11 of the Agreement;

 

(iii)  
Liabilities relating to any Indebtedness or to any Trade Payables and Accruals
that are not Assumed Liabilities (not including Liabilities relating to the real
estate Leases set forth on Schedule 4.16 of the Agreement);

 

(iv)  
Liabilities of Seller to Affiliates of Seller;

 

(v)  
Liabilities of Seller arising after the Closing other than Assumed Liabilities;
and

 

(vi)  
Liabilities relating to those matters set forth on Item 2 of Exhibit E of the
Agreement.

 
3.  The Purchaser and the Acquiror Parent agree that from and after the
Effective Date neither Purchaser nor Acquiror Parent will make any claim against
any Shareholder under Section 9.2(b) of the Agreement for Losses for a breach of
any of his agreements, covenants or obligations in the Agreement or any Related
Document which occurred prior to the date of this Amendment; provided that this
provision shall not prevent the Purchaser and the Acquiror Parent from making
claims against any Shareholder relating to Taxes. For avoidance of doubt, the
Purchaser and the Acquiror Parent may make claims for Losses under Section
9.2(b) (i) against any Shareholder for breaches after the date of this Amendment
of agreements, covenants or obligations under the Agreement or any Related
Document as provided in Section 9.2(b) and (ii) against Seller without regard to
the limitations in this Section 3.
 
4.  Purchaser and Acquiror Parent each represent and warrant to the Seller and
the Shareholders that , as of the date of this Amendment, they have no Knowledge
(as defined below) of any claims of Purchaser for any Losses relating to any
Excluded Liability, other than with respect to Excluded Liabilities related to
Taxes, as to which no representation or warranty is made by Purchaser or
Acquiror Parent. “Knowledge” means the actual knowledge of Donald Uzzi and
Allyson Vanderford, without duty of inquiry.
 
5.  Purchaser, Acquiror Parent, Chen and Saravanan hereby agree to enter into
the releases attached as Exhibit A. No other Shareholder shall have any
obligation or benefit with respect to such releases or shall otherwise be
effected by such releases.
 
6.  Notwithstanding any other provision of the Agreement or any schedule thereto
upon the Effective Date, as among Purchaser, Acquiror Parent, Chen and
Saravanan, Chen and Saravanan shall cease to be parties to the Agreement and
shall not be included in the term “Shareholders” for any purpose under the
Agreement. Chen and Saravanan agree that, as of the Effective Date, they shall
have no further rights under the Agreement, including any claims against
Purchaser, Acquiror Parent or Sellers for Contingent Payments, Tax Reimbursement
Amounts or any other amounts under the Agreement. The parties agree that Exhibit
H to the Agreement is herey amended by deleting the references to Sethuraman,
Chen and Saravanan therein.
 
7.  Notwithstanding any provision of the Agreement to the contrary, each
Shareholder shall be liable only for his “pro rata” share (as defined in the
Agreement) of any Losses under the Agreement. For avoidance of doubt, on and
after the Effective Date , Sethuraman shall not have joint and several liability
with the Seller and/or the Shareholders, but shall only be severally liable for
his pro rata share of any Losses.
 
8.  
 
(a)  With respect to any Contingent Payment for any fiscal year during the
Earnout Period, Sethuraman and his accountants shall have the right to review
the Purchaser’s calculation of the amount of such Contingent Payment, by giving
written notice to the Purchaser within 15 days after receipt of the Purchaser’s
calculation of his intent to review. Sethuraman shall have a 60 day period from
the time that the Purchaser delivers notice of its calculation of the amount of
the Contingent Payment to conduct such review. The Purchaser shall make
available its records to Sethuraman and his accountants in connection with such
review on reasonable notice and at reasonable times during normal business hours
of the Purchaser. Sethuraman shall notify the Purchaser of any dispute of the
Purchaser’s calculation of a Contingent Payment within such 60 day period. Any
dispute as to the amount of the Contingent Payment shall be resolved by the
Arbitration Firm in accordance with the procedures set forth in Section
2.6(d)(ii) of the Agreement. The decision of the Arbitration Firm shall be final
and binding on the parties to the Agreement. If it is finally determined
(whether by mutual agreement or decision of the Arbitration Firm) that amount of
the Contingent Payment is greater than that calculated by Purchaser, the unpaid
amount shall be paid promptly after such final determination to the Seller and
the sellers under the Related Purchase Agreement, with interest at the rate of
8% from the date such payment was due. If as a result of Sethuraman’s dispute of
the amount of any Contingent Payment, it is finally determined that such
Contingent Payment is in excess of Purchaser’s calculation of such Contingent
Payment by 10% or more, Purchaser shall pay the reasonable fees of Sethuraman’s
accountants, up to a maximum of $25,000. As a condition to receipt of any
information under this provision, Sethuraman and his accountants shall enter
into a reasonable confidentiality agreement, with provisions substantially
similar to those set forth in the Sethuraman Confidentiality and Noncompetition
Agreement (as defined below).
 
(b)  Under the Settlement Agreement, Sethuraman’s employment is terminated as of
March 7, 2006, which such termination is neither “by the Purchaser for cause”
nor “by the Shareholder not for good reason” as those: (i) terms are defined in
the Sethuraman’s Employment Agreement; and (ii) phrases are used in §2.10 of the
Color Edge APA and CEV APA; and that, as such, the amount of any Contingent
Payment (as defined in the Color Edge APA and CEV APA) shall be unaffected by
Sethuraman’s termination.
 
9.  Each of Chen’s and Saravanan’s obligations under their respective
Confidentiality and Non-Competition Agreements dated as of March 1, 2005 shall
continue in full force and effect provided that Purchaser agrees that the
definition the Covenant Period in each of the Noncompetition Agreements of Chen
and Saravanan shall be amended in its entirety as follows:
 
““Covenant Period” shall mean a period of three (3) years from and after the
Closing Date.”
 
10.  Prakash Sethuraman’s obligations under his Confidentiality and
Non-Competition Agreement dated as of March 1, 2005 (the “Sethuraman
Confidentiality and Noncompetition Agreement”) shall continue in full force and
effect provided that Purchaser agrees that the definition the Covenant Period in
such agreement shall be amended in its entirety as follows:
 
““Covenant Period” shall mean a period of three (3) years from and after the
Closing Date.”
 
11.  The parties hereto agree that the cash Purchase Price under the Agreement
shall be reduced by $450,425 and that the cash Purchase Price under the Related
Purchase Agreement shall be reduced by $4,053,826.
 
12.  Notwithstanding any other provision of this Amendment or the Agreement, in
the event that Sethuraman has not revoked the Settlement Agreement and a payment
is due thereunder (the “Settlement Payment”) and the Acquiror Parent has not
made such payment in accordance with the provisions of the Settlement Agreement,
this Amendment, the Settlement Agreement and all releases shall be null and void
and of no force or effect and Sethuraman shall have the right to pursue any
claims and seek available remedies under applicable law or in equity.
Notwithstanding any other provision of this Amendment or the Agreement, in the
event that Sethuraman revokes the Settlement Agreement, this Amendment, the
Settlement Agreement and all releases shall be null and void and of no force or
effect and the Purchaser and Acquiror Parent shall have the right to pursue any
claims, and seek available remedies under applicable law or in equity. The date
the Settlement Payment is made is the “Effective Date” for purposes of this
Amendment. It is understood by each of the undersigned parties that the right of
revocation described in this Section 12 shall terminate seven days after April
17, 2006.
 
13.  Except as affected by this Amendment, the Agreement is unchanged and
continues in full force and effect. This Amendment shall be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.
 
14.  In the event of a conflict between this Amendment on the one hand, and the
Agreement on the other hand, the terms and provisions of this Amendment shall be
deemed to set forth the true intentions and obligations of the parties to each
other.
 
15.  Each party hereto represents that in their individual capacity or on behalf
of a corporation, each respective individual or entity has the individual,
limited liability company or corporate power and authority to make, deliver and
perform its obligations under this Amendment, and has taken all necessary
corporate or limited liability company action to authorize its execution,
delivery and performance of this Amendment.
 
16.  Each party hereto represents that this Amendment has been duly and validly
executed and delivered by he/it and constitutes his/its legal, valid and binding
obligation, enforceable against him/it in accordance with its terms.
 
17.  This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile shall be as effective as delivery of a manually
executed counterpart of this Amendment (and the parties shall follow such
delivery by prompt delivery of originals of such pages).
 
18.  This Amendment shall be governed by and construed in accordance with the
domestic laws of the State of New York (without giving effect to any choice or
conflict of law provision).
 
19.  The rights, duties, obligations set forth among the parties described in
this Amendment are conditioned upon execution and delivery to the appropriate
parties of the documents described in Exhibit A attached hereto, the Settlement
Agreement and Mutual Release and all related agreements contemplated by the
Settlement Agreement and the Amendment No .2 to the Asset Purchase
Agreement(MCEV).
 
20.  Within ten (10) business days following the Effective Date, on a mutually
agreed dates and times, Sethuraman may remove, at his cost and expense, the
personal items set forth on Exhibit Y to the Agreement; and Purchaser and the
Acquiror Parent shall permit such removal.
 
21.  Should any part, term or provision of this Amendment, or the application
thereof in any circumstances, be declared or be determined by a final or
unappealable order, decree or judgment of any court to be illegal, invalid or
unenforceable, the provision in question shall be deemed replaced with a valid
and enforceable provision most closely reflecting the intent and purpose of the
original provision within the jurisdiction of such court and this Amendment
shall otherwise remain in full force and effect in such jurisdiction and in its
entirety in other jurisdictions.
 
[Remainder of this page left intentionally blank]
 
 


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to Asset
Purchase Agreement as of the date first above written.
 

 SELLER:       PRJ 1, INC., a New York corporation  
   
   
    By:   Naveen Shah  

--------------------------------------------------------------------------------

Naveen Shah    

 

 SHAREHOLDERS:                 Prakash Sethuraman  

--------------------------------------------------------------------------------

Prakash Sethuraman    

 

     Rajiv Garg  

--------------------------------------------------------------------------------

Rajiv Garg

 

     Chia Chen  

--------------------------------------------------------------------------------

Chia Chen

 

     Muthiah Saravanan  

--------------------------------------------------------------------------------

Muthiah Saravanan

 

PURCHASER:       COLOR EDGE LLC,  a Delaware limited liability company  
   
   
    By:   Donald R. Uzzi  

--------------------------------------------------------------------------------

Donald R. Uzzi   Title:  Manager

 

 ACQUIROR PARENT:       MERISEL, INC.  
   
   
    By:   Donald R. Uzzi  

--------------------------------------------------------------------------------

Donald R. Uzzi   Title:  Chairman of the Board, Chief Executive Officer and
President

--------------------------------------------------------------------------------


 
EXHIBIT A


Form of Mutual General Waiver and Release